As filed with the Securities and Exchange Commission on December 7, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: March 31, 2013 Date of reporting period: September 30, 2012 Item 1. Reports to Stockholders. Dear fellow shareholder, If you can remember some of the strong market rallies in the past that came just ahead of historic crashes, you might understand my expectations for the period from April 1, 2012 through September 30, 2012, which is covered in this report. I thought the bull market was long past its expiration date and would end at any moment. I prepared for what I believed was an inevitable crash, and in doing so, not only missed out on the gains of this continued period of market growth, but went backwards. Without making excuses for this misstep, let me briefly touch on the historic periods I’ve experienced in my career that I believed we were due to repeat. These were market corrections following extended bull markets that had lulled investors into thinking they could last indefinitely. January 1973 to December 1974 – The Dow Jones Industrial Average (Dow) lost more than 45% of its value during this period making it the seventh-worst bear market in the history of the index. This loss followed gains of 15% in 1972 and expectations that 1973 would be even better. It’s been reported that Time magazine predicted just days before the market began to decline that 1973 was “shaping up as a gilt-edged year.” October 19, 1987 – On this infamous day known as “Black Monday,” the Dow lost 22% of its value. Three of the conditions believed to have led to this blood bath - increasing U.S. Government debt, a weakening U.S. dollar and very bullish investor sentiment - are eerily similar to today’s economic environment. March 2000 to October 2002 – The bursting of the “dot-com bubble” famously precipitated this correction which rocked Silicon Valley and surprised investors who had every confidence in high-flying tech stocks even if the companies had no idea how to turn a profit. This correction was hardest on the NASDAQ Composite Index (NASDAQ) where most of the tech trading occurred. It lost 78% of its value from its high to the bottom during this period. Ironically, The Teberg Fund was launched toward the end of this period on April 1, 2002, and we watched the NASDAQ lose 27% of its value by March 31, 2003 as we marked our first year of operation. October 2007 to March 2009 – It’s likely this is the most vivid correction in our collective memories not only because the Dow lost 57% during this period but also because it rocked our confidence in our financial systems and the long-held belief that our homes would keep their values. The financial crisis and burst of the housing bubble led to what has come to be known as the “Great Recession” from which we have yet to fully recover. - 2 - Many of us may remember the exact day this last bear market ended. It was March 9, 2009 when the Dow closed at 6,547, its lowest level since April 15, 1997. The current bull market started the next day and is among the longest-running in market history. Given this extended run up and the similarities between today’s market climate and the periods that preceded the corrections discussed above, it seemed likely that the party would be over sometime during the six months ending September 30, 2012. Our research pointed to what seemed like an inevitable downturn, especially in the second half of the period, and we allocated a portion of our portfolio to benefit from a correction. As we now know, the market performed in the opposite manner and continued to rise. The Dow closed at 13,264 on April 2, 2012 (the first trading day of the period) and had risen to 13,437 when it closed on September 28, 2012 (the last trading day). The Dow peaked at 13,596 on September 20, 2012 and touched bottom for the period at 12,101 on June 4, 2012. It’s customary in our reports to shareholders to discuss events during a period that accounted for market performance. That seems difficult this time because most indicators would have better explained a downturn. The global economy continued to move from one crisis to another, the U.S. economyimproved slightly but still showed weakness, job growth was slow, the housing market was still underwater and the U.S. debt continued to climb. Perhaps what kept the party going was the way investors and thus the market reacted to any glimmer of good news. Like those booms that came before the aforementioned crashes, no one seemed to believe the good times would end. In disappointing contrast, The Teberg Fund opened the period at $10.74 per share on April 2 and had dropped to $9.96 per share by September 28. Our return for the period was -6.92%, well below the 3.43% gain of the S&P 500® Index, our benchmark. We generally don’t place blame for negative performance on the funds in our portfolio, believing instead that there are right and wrong times to own nearly every fund and that our timing is what matters most. In retrospect, our timing with certain exchange-traded funds designed to take advantage of market downturns was off target. Our other trades of exchange-traded funds designed to perform well in either rising or falling markets throughout the six-month period had mixed success, depending on whether or not the market reacted as we expected. Obviously, our timing wasn’t perfect or we would have had a better return. - 3 - Our equity holdings had mixed performance during the period, with the positive returns of some negated by the negative returns of others. For example, Berkshire Hathaway, Inc. gained $60,042.00 during the period which was wiped out by the losses of BlackRock Funds Energy & Resources and Brandywine Fund, Inc., which were $33,952.00 and $27,287.00 respectively for a total loss of $61,239.00. Once again, high yield bond funds were the backbone of the portfolio, and all of those we owned at the end of the period had performed well. Their combined annualized rate of return from the time they were purchased in July through the end of the period was more than 13%. In hindsight, it would have been a good move to commit more to our high yield bond positions because our cash holdings, which varied in amount throughout the period, added nothing to our bottom line. We’ve taken the lessons of this period seriously and hope to have better news to deliver in our next report. In the meantime, we appreciate your continued loyalty and patience as we do our best to meet the challenge of investing in uncertain times. Curtis A. Teberg Portfolio Manager - 4 - Past performance does not guarantee future results. The above discussion is based on the opinions of Curtis A. Teberg, given the current economic environment and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Because the Fund is a “fund of funds,” your cost of investing in the Fund may be higher than your cost of investing directly in the shares of the mutual funds in which the Fund invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. These risks include, but are not limited to, risks involved with non-diversification and investments in smaller capitalization companies and lower rated securities. The Fund may also commit up to 80% of its assets to high yield funds containing lower rated securities that are subject to a higher risk of default. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. References to other funds should not be interpreted as an offer of these securities. Please see the Schedule of Investments in this report for a complete list of Fund holdings. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced and ratings may have been lower. The Dow Jones Industrial Average (Dow) is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends. The S&P® 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The NASDAQ Composite Index is a market capitalization-weighted index that is designed to represent the performance of the National Market System which includes over 5,000 stocks traded only over-the-counter and not on an exchange. You cannot invest directly in an index. This report must be preceded or accompanied by a prospectus. The Teberg Fund is distributed by Quasar Distributors, LLC. (11/2012) - 5 - The Teberg Fund Expense Example at September 30, 2012 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/12 – 9/30/12). Actual Expenses The first line of the following table provides information about actual account values and actual expenses, with actual net expenses being limited to 2.50% per the operating expenses limitation agreement. Although the Fund charges no sales loads, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. - 6 - The Teberg Fund Expense Example at September 30, 2012 (Unaudited),continued Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. EXPENSE EXAMPLE Beginning Account Value 4/1/12 Ending Account Value 9/30/12 Expenses Paid During Period 4/1/12 – 9/30/12* Actual $ 931.80 Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 2.34%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. - 7 - The Teberg Fund Allocation of Portfolio Assets at September 30, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. - 8 - The Teberg Fund Schedule of Investments at September 30, 2012 (Unaudited) SHARES VALUE COMMON STOCKS- 2.38% 6 Berkshire Hathaway, Inc. - Class A* $ TOTAL COMMON STOCKS(Cost $714,296) EQUITY FUNDS - 4.11% BlackRock Energy & Resources Portfolio - Class A Brandywine Fund* FPA Capital Fund, Inc.* MFS Mid Cap Growth Fund - Class A* The Parnassus Fund Prudential Jennison Mid-Cap Growth Fund, Inc. - Class A TOTAL EQUITY FUNDS(Cost $1,095,082) EXCHANGE-TRADED FUNDS- 9.49% ProShares Short MidCap400* ProShares UltraShort Dow30* UltraShort QQQ ProShares* UltraShort S&P500 ProShares* TOTAL EXCHANGE-TRADED FUNDS(Cost $3,212,120) The accompanying notes are an integral part of these financial statements. - 9 - The Teberg Fund Schedule of Investments at September 30, 2012 (Unaudited),continued SHARES VALUE FIXED INCOME FUNDS- 76.96% Delaware High-Yield Opportunities Fund - Class I $ Dreyfus High Yield Fund - Class I DWS High Income Fund - Class I Eaton Vance Income Fund of Boston - Class I Federated Institutional High Yield Bond Fund - Class I First Eagle High Yield Fund - Class I Guggenheim High Yield Fund - Class A Principal High Yield Fund - Class I TOTAL FIXED INCOME FUNDS(Cost $25,365,073) MONEY MARKET FUNDS- 7.73% Invesco STIC Prime Portfolio, Class I, 0.09%+ TOTAL MONEY MARKET FUNDS(Cost $2,587,976) Total Investments (Cost $32,974,547) - 100.67% Liabilities in Excess of Other Assets - (0.67)% ) NET ASSETS - 100.00% $ * Non-income producing security. + Rate shown is the 7-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. - 10 - The Teberg Fund Statement of Assets and Liabilities at September 30, 2012 (Unaudited) ASSETS Investments in securities, at value (identified cost $32,974,547) $ Receivables Securities sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Securities purchased Fund shares redeemed Due to advisor Audit fees Distribution fees Administration fees Transfer agent fees and expenses Fund accounting fees Legal fees Chief Compliance Officer fee Custodian fees Shareholder reporting Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$33,470,431 / 3,356,992 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments NET ASSETS $ The accompanying notes are an integral part of these financial statements. - 11 - The Teberg Fund Statement of Operations For The Six Months Ended September 30, 2012 (Unaudited) INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Advisory fees (Note 4) Distribution fees (Note 5) Administration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Audit fees Legal fees Shareholder reporting Registration fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Trustee fees Miscellaneous fees Insurance Total expenses Less: expenses waived by Advisor (Note 4) ) Net expenses Net Income Investment REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss on security transactions ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. - 12 - The Teberg Fund Statements of Changes in Net Assets Six Months Ended September 30, 2012 (Unaudited) Year Ended March 31, 2012 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on security transactions ) Capital gain distributions from regulated investment companies Net change in unrealized depreciation on investments ) ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income - ) CAPITAL SHARE TRANACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income of: $ $ (a) A summary of share transactions is as follows: Six Months Ended September 30, 2012 (Unaudited) Year Ended March 31, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares reinvested - - Shares redeemed ) Net decrease ) $ ) ) $ ) The accompanying notes are an integral part of these financial statements. - 13 - The Teberg Fund Financial Highlights For a share outstanding throughout each period Six Months Ended September 30, 2012 (Unaudited) Year Ended March 31, Net asset value, beginning of period $ Income from investment operations: Net investment income (1) Net realized and unrealized gain/ (loss) on investments ) ) ) Total from investment operations ) ) ) Less distributions: From net investment income - ) From net realized gain on investments - ) Total distributions - ) Net asset value, end of period $ Total Return -6.82
